Citation Nr: 1208532	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-32 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus on a scheduler and extraschedular basis.   

2.  Entitlement to an initial disability evaluation in excess of 10 percent for diabetic retinopathy, bilaterally. 

3.  Entitlement to total disability due individual unemployability due to service-connected disabilities (TDIU), to include extraschedular consideration. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs





WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J.  Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1965 to June 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and a January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  In the November 2008 rating decision, the RO continued a 20 percent evaluation for diabetes mellitus and granted service connection for diabetic retinopathy with a 10 percent evaluation, effective from September 15, 2008.  In the January 2010 rating decision, the RO denied the claim for TDIU. 

In May 2011, the Veteran testified before the undersigned during a Travel Board hearing at the RO.  A copy of the hearing transcript has been associated with the claims.  

The issue of entitlement to service connection for hypertension as due to the service-connected diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased evaluation for diabetic retinopathy and entitlement for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is manifested by insulin dependence and a restricted diet, but his disability does not require restriction of his activities.  

2.  The rating criteria reasonably describe the Veteran's disability level and symptomatology and the Veteran's disability picture due to the service-connected diabetes mellitus is contemplated by the rating schedule.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met on a schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.119 including Diagnostic Code 7913 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent letters to the Veteran in September 2008 that addressed the notice elements concerning his claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  During the period under appeal, VA has provided the Veteran with examinations in October 2008 and November 2009 to determine the severity of his diabetes mellitus disability.  The examinations are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that during the May 2011 hearing, the Veteran testified that he first received Social Security Administration (SSA) disability benefits in 2003 or 2004 before receiving SSA benefits due to age.  Those records are not contained in the claims folder.  It is noted that the United States Court of Appeals for Veterans Claims (Court) has held that, where VA has notice that the Veteran is receiving disability benefits from SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  Also, in Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held that VA has the duty to request information and pertinent records from other Federal agencies, when on notice that such information exists. 

Regardless, the Board finds that it may proceed with adjudication of the claims without prejudice to the Veteran, because the record already contains sufficient evidence on the current severity of the Veteran's diabetes mellitus disability.  The Veteran has been afforded two VA examinations that are more recent the records that would be associated with the award of SSA disability benefits and the Veteran currently only receives SSA benefits based on age.  Additionally, Veteran has testified that his disability due to diabetes mellitus has not changed or increased in severity since the last VA examination in November 2009.  See Board hearing transcript, page 9.  The Veteran has been afforded VA examinations since he last received SSA benefits for disability.  Since the VA examination reports contains more current evaluation of the severity of his disability, there is no indication in the record that any remote SSA records would be more pertinent in the matter of an increased rating since September 2008.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

The Veteran seeks a higher evaluation for his disability due to diabetes mellitus.  His disability is currently rated as 20 percent disabling. 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).   A recent decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  A rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  

A 40 percent rating for diabetes mellitus is warranted when the condition requires insulin, restricted diet, and regulation of activities.  

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, warrants a rating of 60 percent.  Id.  

Where diabetes mellitus requires more than one daily insulin injection, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated, a 100 percent rating is warranted. Id.  

It is noted that complications of diabetes mellitus separately are to be evaluated separately, unless they are used to support a 100 percent rating. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2009).  

In this case, the Veteran seeks an evaluation in excess of 20 percent for his diabetes mellitus.  He asserts that his disability is more severe than the criteria associated with the currently assigned evaluation.  

A review of the record shows that during the period under appeal the Veteran's diabetes mellitus has been evaluated twice by VA.  The record also contains a medical statement from the Veteran's treating VA physician and copies of his VA treatment records.  

An August 2008 medical statement from the Veteran's treating VA physician shows that she indicated that the Veteran's diabetes mellitus requires insulin, restricted diet and regulation of activities.  The VA physician failed, however, to provide examples or any description of what regulation of the Veteran's activities is required.  

The Veteran underwent his first VA examination in conjunction with his claim in October 2008.  In that examination report, the examiner noted that diabetes mellitus was diagnosed in 1998 and his current treatment includes oral agents and insulin injections.  It was also noted that the Veteran reported he followed a restricted diet and he denied any history of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  The Veteran reported that he has not had much exercise in the past, but the examiner found that the Veteran has not needed to restrict his activities on account of his diabetes mellitus.  The Veteran reported that he was no longer able to work as a commercial truck driver because of his diabetes mellitus disability.  The Veteran also denied any history of neurologic, sexual, bladder or bowel impairment, and there was no evidence of neurologic impairment on physical examination.  The examiner noted that the Veteran had a history of hypertension since 2006 and it required medication for control.  

Based on a review of the medical evidence and the findings from the examination, the examiner confirmed a diagnosis of diabetes mellitus with both oral agents and insulin injections.  It was noted that the Veteran's diabetic complications included nonproligerative diabetic retinopathy with macular edema. 

Subsequent VA treatment records continue to show that the Veteran sought treatment for his diabetes mellitus.  A March 2009 VA treatment record shows that the Veteran's treating endocrinologist felt that his diabetes mellitus was "doing very, very well" and he has been losing weight by watching his diet and taking walks with his dog.  The Veteran's diabetes mellitus was considered under "very good control" and his insulin medication was reduced.  None of the later VA treatment records shows that the Veteran's diabetes mellitus required any restriction of his activities or show any associated neurologic, bladder or bowel complications.

In November 2009, the Veteran was afforded another VA examination in conjunction with his claim.  In that examination report, the examiner noted that the Veteran's treatment involved oral agents and insulin and there was no medical history of ketoacidosis or hypoglycemic reactions.  The examiner observed that a review of the medical records showed that any episodes of low blood sugar reading were resolved with appropriate adjustment of the Veteran's medications.  The Veteran reported that he follows a restricted diet and he denied any restriction of activities on account of his diabetes mellitus.  The Veteran reported that he visits his treating VA endocrinologist once every three months.  The Veteran denied any neurologic, bladder or bowel impairments associated with his diabetes mellitus.  It was noted that the Veteran had a history of valvular heart disease and hypertension.  Clinical evaluation revealed no neurologic impairments.  

Based on a review of the medical evidence and the clinical findings, the VA examiner confirmed a diagnosis of diabetes mellitus.  The examiner found that the Veteran's diabetes mellitus remained unchanged since it was last examination in 2008, and if anything, there was medical evidence of improved control based on a review of the Veteran's medical history.  The examiner also concluded that the Veteran's hypertension has remained unchanged since 2008.  The examiner opined that the Veteran's valvular heart disease was not associated with his diabetes mellitus as it pre-dated the diagnosis of diabetes mellitus and there is no evidence any new condition of coronary artery disease since then. 

Based on a review of the foregoing, the Board finds that the Veteran's diabetes mellitus is no more productive than a disability associated with the criteria for a 20 percent rating under Diagnostic Code 7913.  At no point does the record show that rating higher than 20 percent could be applied.   38 C.F.R. § 4.119, Diagnostic Code 7913. 

Throughout the entire period under appeal, the medical evidence of record clearly shows that the Veteran's diabetes mellitus requires insulin and restricted diet.  While the August 2008 VA medical statement indicates that the Veteran required regulation of his activities on account of his diabetes mellitus, the treating VA physician did not state what types of activities were regulated or restricted because of diabetes mellitus.  Moreover, none the VA treatment records or subsequent VA examination reports show that the Veteran's diabetes mellitus required restriction of his activities.  Rather, in March 2009 VA treatment record, it was noted that the Veteran regularly walked his dog, and in the November 2009 VA examination report, it shows that the Veteran denied that his activities were restricted on account of his diabetes mellitus disability.  There is no medical finding for the "avoidance of strenuous occupational and recreational activities" because of symptomatology related to his diabetes mellitus at any point during the period under appeal.  See 38 C.F.R. § 4.119, Diagnostic Code 7913; see also Camacho v. Nicholson, 21 Vet. App. 360, 363-364  (2007). 

Accordingly, there is no evidence that the Veteran's diabetes has required restriction of activities as defined by VA at any time during the rating period on appeal.  Therefore, the Board concludes that the Veteran's disability due to diabetes mellitus more closely approximates the criteria for the currently assigned 20 percent evaluation, and not the next higher evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 7913. 

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted in this case.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under this approach, if the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step or a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As discussed, the Veteran's symptoms due to the service-connected diabetes mellitus are contemplated by the established rating criteria so that the assigned schedular evaluation is deemed to be adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the criteria reasonably describe the service-connected disability picture, referral for extraschedular consideration is not warranted.

The Board notes that the issue of entitlement to TDIU is addressed in the remand below.  The Court of Appeals for Veterans Claims (Court) has held that the standards for determining entitlement to an extraschedular total rating based on individual unemployability and an extraschedular rating are different.  See Thun v. Peake, 22 Vet. App. 111, 117 (2008); Kellar v. Brown, 6 Vet. App. 157, 162 (1994) (holding that sections 3.321(b)(1) and 4.16(b) contain independent and different standards for evaluating employability).  An extraschedular total rating based on individual unemployability is awarded when the service-connected disabilities preclude substantially gainful employment while an extraschedular rating may be awarded when the disabilities present "a marked interference with employment."  Compare 38 C.F.R. § 4.16(b) (providing for a total disability award when a veteran is unable to "follow a substantially gainful occupation as a result of service-connected disabilities") with 38 C.F.R. § 3.321(b) (providing for an extraschedular award when a veteran presents an exceptional or unusual disability picture including a "marked interference with employment").  Thus, the issue of entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not inextricably intertwined with consideration of a TDIU under 38 C.F.R. § 4.16(b) and may be considered at this time.     


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus is denied on a schedular and extraschedular basis.   


REMAND

The Veteran asserts that an increased rating for his diabetic retinopathy disability and an award of TDIU are warranted.  He contends that he is unable to work due to his service-connected diabetes mellitus disability.  After a review of the record, the Board finds that additional development is needed prior to readjudication of the claims. 

Initially, the Board notes that while the records associated with the Veteran's SSA benefits prior to 2004 were not pertinent to the matters of the increased rating discussed above, the SSA records may be pertinent to his TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 412 (1991).  As such, the Board finds that VA should obtain and associate with the claims file copies of any SSA disability determination and all records underlying any such determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2011) with respect to requesting records from Federal facilities.

In addition, during the May 2011 Board hearing, the Veteran testified that his diabetic retinopathy had worsened since the most recent examination done in November 2009, and given that the last examination is almost two years old, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his diabetic retinopathy.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board has no discretion and must remand this claim in order to afford the Veteran a new VA examination to determine the current level of severity his diabetic retinopathy disability.

A remand is also needed to refer the Veteran's TDIU claim to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).   Here, the Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).

The Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation & Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)"); accord Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. § 4.16(b), and further may determine, after an initial review by the authorities pursuant to 38 C.F.R. § 4.16(b), the propriety of assigning an extraschedular evaluation.  

The evidence of record shows that the Veteran's disability picture may preclude him from gainful employment as truck driver with a commercial driver's license (CDL).  The Veteran was previously employed for 35 years as truck driver, but he is no longer able to perform the duties of required by such employment because of the severity of his diabetes mellitus disability.  The Veteran needs to take insulin injections for his diabetes mellitus.  The Federal Motor Carrier Safety Regulations provide that an individual is not physically qualified to drive a commercial motor vehicle if he has an established medical history of diabetes mellitus currently requiring insulin for control.  For these reasons, the Board finds that a remand for consideration of the issue of entitlement to an extraschedular rating for TDIU under the provisions of 38 C.F.R. § 4.16(b) is warranted.

Prior to any examination, the RO/AMC should seek the Veteran's assistance in obtaining any outstanding records of VA or private treatment and associate them with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should inform the Veteran of the elements of a TDIU claim for an extraschedular rating under 38 C.F.R. § 4.16(b), and permit him the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

2.  The RO/AMC should seek the Veteran's assistance in obtaining any outstanding records of VA or private treatment and associate them with the claims folder.



3.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplemental income benefits filed by the Veteran, or on his behalf.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All records and/or responses received should be associated with the claims file.

4.  After all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for a VA examination by an ophthalmologist to determine the current severity of the diabetic retinopathy. The claims folder must be available to the examiner for review in conjunction with the examination. 

All necessary testing must be conducted, to include visual acuity and fields.  The examiner should be asked to delineate all manifestations of the Veteran's diabetic retinopathy, including the current level of visual impairment and visual field loss, and the severity of those manifestations.  The examiner should report whether the diabetic retinopathy causes pain, rest-requirements, episodic incapacitating episodes, or any other active pathology.  If the Veteran experiences incapacitating episodes, the examiner should report the duration and frequency of the episodes in the past 12 months. 

A complete rationale for all opinions must be provided. 

5.  After completing the requested actions, the RO/AMC should consider whether the criteria for TDIU pursuant to 38 C.F.R. § 4.16(a) are met.  If such criteria is not met, then issue of the entitlement to TDIU should be referred to the Director of the Compensation and Pension Service for consideration of assignment of an extraschedular rating for TDIU, pursuant to 38 C.F.R. § 4.16(b).

6.  Thereafter, the RO/AMC should readjudicate the Veteran's diabetic retinopathy claim, to include consideration of separate evaluations for each eye, and his TDIU claim (to include for extraschedular consideration), in light of all pertinent evidence and legal authority.  If the benefits sought are not granted to the Veteran's satisfaction, send him and any representative a Supplemental Statement of the Case and give them time to respond to it before returning the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


